Citation Nr: 0009377	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-08 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy, currently evaluated at 20 percent.

2.  Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to June 
1979.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left knee does not have severe recurrent 
subluxation or lateral instability, its flexion is not 
limited to 15 degrees, and its extension is not limited to 20 
degrees.

3.  The veteran has an eleventh grade education, and he has 
experience as a concrete finisher, a construction laborer, a 
truck driver, a mason, and a heavy equipment operator.  He 
reported in December 1997 that he had become too disabled to 
work as the result of his residuals of a left knee 
meniscectomy.

3.  His residuals of a left knee meniscectomy, currently 
evaluated at 20 percent, do not preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a left knee meniscectomy have not 
been met.  38 U.S.C.A. § 1155(a) (West 1991); 38 C.F.R. 
§ 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5257, 5259, 5260, 
5261 (1999).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his residuals of a left knee 
meniscectomy have worsened, and that he is entitled to a 
higher evaluation to more adequately reflect the severity of 
his symptomatology.  He further contends that he is unable to 
perform the functions of various forms of employment related 
to the construction field because of his service-connected 
disability.  He reported in his June 1998 substantive appeal 
that a VA examiner advised him to quit his line of work or 
the veteran would face further left knee damage.

Increased Rating for Residuals of Left Knee Meniscectomy

The Board acknowledges the veteran's contentions; however, 
the preliminary questions before the Board are whether he has 
satisfied his burden of submitting a well-grounded claim, and 
if so, whether the VA has properly assisted him in the 
development of his claim.  An allegation that a service-
connected disability is more severe is sufficient to 
establish a well-grounded claim for a higher evaluation.  See 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, his claim for 
an increased rating for residuals of a left knee meniscectomy 
is well grounded.  That is, the Board finds that the veteran 
has presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that the record contains all relevant evidence 
necessary for an equitable disposition of this appeal and no 
further assistance to the veteran is required.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Although regulations require that the 
disability be viewed in relation to its whole recorded 
history, see 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

Service connection was established for a left knee status 
post meniscectomy in a February 1981 rating decision; the 
disability was assigned a 10 percent disability evaluation at 
that time pursuant to the provisions of Diagnostic Code (DC) 
5257.  By an April 1981 rating decision, that award was 
amended to assign the veteran's left knee disorder a 30 
percent evaluation effective from March 1, 1981, following 
the ending date of a temporary total rating.  That rating was 
subsequently reduced to 20 percent in a February 1983 rating 
decision and reduced further to 10 percent in a January 1985 
rating decision, based on findings of VA examinations in 
January 1983 and December 1984, respectively.  In September 
1997, the veteran requested an increased evaluation for his 
service-connected left knee disorder, contending that his 
condition had worsened considerably, that he was unemployed, 
and that his doctor had stated that he could not work.  In a 
December 1998 rating decision, the disability evaluation 
assigned the veteran's left knee disorder was increased to 20 
percent effective from September 1997.  

When the semilunar cartilage is dislocated with frequent 
episodes of "locking," pain, and effusion in the joint, a 
20 percent evaluation is warranted.  38 C.F.R. 4.71a, DC 5258 
(1999).  When removal of the semilunar cartilage is 
symptomatic, a 10 percent evaluation is warranted.  38 C.F.R. 
4.71a, DC 5259.

The veteran can receive an evaluation in excess of 20 percent 
under DC's 5257, 5260, and 5261.  DC 5257 provides a 20 
percent evaluation for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation, the maximum 
allowable under DC 5257, is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Under DC 5260, a 20 percent evaluation is warranted if 
flexion of the leg is limited to 30 degrees.  A 30 percent 
evaluation, the maximum allowable under 5260, is warranted if 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Under DC 5261, a 20 percent evaluation is warranted if 
extension of the leg is limited to 15 degrees.  A 30 percent 
evaluation is warranted if extension is limited to 20 
degrees.  A 40 percent evaluation is warranted if flexion is 
limited to 30 degrees.  A 50 percent evaluation, the maximum 
allowable under DC 5261, is warranted if flexion is limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5161.

In this case, the veteran injured his left knee in March 1978 
while playing football.  He reported a worsening of his 
condition in his August 1980 claim for service connection, 
and he underwent a left knee meniscectomy in November 1980.

On VA examination in December 1997, the veteran claimed that 
he had been unemployed for the past year due to his left knee 
disability.  He stated that he had constant pain in the knee, 
and he reported that he was unable to go up and down ladders 
and scaffolds due to pain.  He stated that he was unable to 
get up without the assistance of another person if he was 
down on his knees.  He reported that if he sat for prolonged 
periods of time, he had increased pain and that his knee 
became very stiff and swollen when it was rainy or cold.  He 
indicated that he used a cane when the pain was at a 9 on a 
scale of 1 to 10.  He indicated that he did not take 
medication because he did not like to take pills.  

On examination in December 1997, the veteran was noted to 
walk with a limp and to use a cane.  Well-healed surgical 
scars were noted along with some decreased sensation in the 
scar on the lateral side of the left knee.  The examiner 
reported that the veteran had full range of motion of all 
joints.  He had positive crepitus of his bilateral knees and 
he stated he had pain of his left knee with internal and 
external rotation, with some grimacing.  The examiner 
diagnosed residuals of left knee meniscectomy.

In September 1997, the veteran was evaluated by VA 
orthopedics as an outpatient.  Examination at that time was 
negative except for, in pertinent part, positive findings of 
crepitus, and patella tenderness.  The orthopedic examiner 
referred the veteran for vocational rehabilitation  
evaluation for reeducation to less strenuous work.  During a 
vocational rehabilitation interview in November 1997, the 
veteran reported that he had last worked as a concrete 
finisher for two years, but that he could no longer continue 
this occupation because he could not bend his knees 
repeatedly.

On VA reexamination in August 1998, the veteran stated that 
since his surgery, the instability in the left knee had 
markedly improved and did not cause him problems, but he did 
complain of continued pain to a degree that his activities of 
daily living had been affected.  It was noted that the 
veteran was trying to hold down a job as a masonry worker as 
well as a concrete layer.  He reported that he was only able 
to work one to two days per week due to the pain in his left 
knee.  He also reported numbness along the incision on the 
lateral aspect of his knee.  He reported that his pain was 
better with rest, stretching and elevation, and worse with 
increased activity.  He again reported that he did not take 
any medication to help his problems.

On examination in August 1998, the veteran again had full 
range of motion in his left knee, he was able to fully 
extend, and he had the ability to flex up to 135 to 140 
degrees without evidence of pain.  He had no crepitus with 
range of motion.  He had excellent knee stability with varus 
to valgus strain at both full extension and 30 degrees.  He 
had negative Lachman, drawer sign, and McMurray.  He had some 
pain along the medial joint line to palpation and some mild 
pain along the lateral joint line to the medial joint line 
that was more tender.  The examiner concluded that the 
veteran had sustained a significant injury to his left knee 
for which he subsequently underwent an operation.  He noted 
that the veteran had findings that were most consistent with 
post-traumatic arthritis without any evidence of instability 
at the present time.  He noted further, that the veteran's 
arthritis needed to be evaluated with radiograph which had 
been ordered that day as he indicated that radiographic 
examination needed to be done to correlate with the clinical 
findings as well as history.  X-rays were obtained and 
compared with x-rays from September 1997.  It was reported 
that there was no acute fracture or dislocation; a bony 
island of the proximal tibia anteriorly appeared unchanged, 
joint spaces were preserved, and there was no evidence of 
knee effusion.  No significant change was seen from the 
earlier x-ray and no diagnosis of arthritis was made.  

In light of this evidence, the RO concluded that an increased 
evaluation of 20 percent was warranted for the veteran's left 
knee disorder.  The RO found that the veteran was entitled to 
a 10 percent evaluation for symptomatic removal of the 
semilunar cartilage under the provisions of 38 C.F.R. 
§ 4.71a, DC 5259 (the maximum rating under this code) with an 
additional 10 percent added due to pain and functional 
limitation.  The Board has also carefully reviewed the 
pertinent evidence of record and also concludes that the 20 
percent disability evaluation is appropriate in this case. 

The medical evidence indicates that the veteran does not have 
severe recurrent subluxation or lateral instability.  In 
fact, the VA examiner in August 1998 stated that the veteran 
had excellent knee stability.  At that time, the veteran 
indicated that since his surgery, instability of the left 
knee had improved and was not a problem.  Thus, there is no 
basis for an increased evaluation with consideration of the 
provisions of DC 5257.

Although DC 5260 allows for a 30 percent evaluation if 
flexion is limited to 15 degrees, the veteran had the ability 
to flex up to approximately 135 to 140 degrees without 
evidence of pain during the August 1998 examination.  Under 
DC 5261, which provides for a 30 percent evaluation when 
extension of the leg is limited to 20 degrees, the veteran is 
not entitled to an increased rating because he was able to 
fully extend at that time.  Considering the August 1998 
examination, the veteran's residuals of a left knee 
meniscectomy clearly does not warrant an evaluation in excess 
of 20 degrees under these codes.

As noted, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, supra.  
The appellant has complained of constant pain that limits his 
daily activities.  When examined by VA on two occasions, the 
veteran's range of motion has been described as full despite 
the complaints of constant pain.  Pain was reported by the 
veteran in September 1997 and some tenderness of the left 
knee was noted on examination in August 1998.  However, this 
was not shown to objectively result in additional functional 
impairment on examination.  Although the Board does find 
credible the assertion that the veteran's left knee disorder 
is painful and that such pain may result in some additional 
functional impairment than that shown on examination, these 
complaints coupled with the objective findings of full range 
of motion shown on repeat examination are still indicative of 
no more than moderate functional impairment due to pain or 
any other factor.  Thus no more than a 20 percent evaluation 
is warranted.

With regard to whether the veteran is entitled to a separate 
evaluation for arthritis in the left knee, the Board notes 
that the September 1998 examiner indicated that his 
assessment of probable post-traumatic arthritis was to be 
correlated with radiographs.  However, a subsequent x-ray did 
not confirm such a diagnosis.  Further, to the extent that 
his assessment may arguably be considered a diagnosis of 
post-traumatic arthritis, the Board notes that the medical 
evidence of record does not show that the veteran's motion of 
the left knee is limited to the degree contemplated by the 
noncompensable evaluations under either DC 5260 or 5261.  
Moreover, on most recent VA examination, the examiner found 
that the veteran did not have instability of the left knee.  
Thus, a separate evaluation based on findings of arthritis 
and instability is not in order in this case.  See 38 C.F.R. 
4.71a, DCs 5003, 5010 (1999); see also VAOPGCPREC 23-97 (July 
1997).

The appellant is competent to report his symptoms; however, 
to the extent that he has described pain and functional 
impairment and the medical findings are essentially 
supportive of the complaints of pain and not necessarily of 
additional functional impairment due to such, the Board finds 
that the currently assigned 20 percent evaluation is 
appropriate.  Repeat VA examination has failed to provide 
objective evidence that corroborates or confirms the 
veteran's description of the degree of severity of his 
service-connected left knee disorder.  In view thereof, the 
Board attaches far greater probative weight to the objective 
medical findings in this case.  An evaluation in excess of 20 
percent for the veteran's left knee disorder is not 
warranted.

This 20 percent disability rating according to the Rating 
Schedule does not, however, preclude the Board from granting 
a higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (1999).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  The record does not establish a basis to support 
a higher rating under the Rating Schedule.  Additionally, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The record does not show that the veteran has 
required frequent hospitalization or treatment for left knee 
disability.  Although the veteran has reported that his left 
knee condition has markedly interfered with his employment, 
he has presented no objective corroborating evidence.  The 
record does not show that his left knee disability has 
prevented or hindered any attempts to obtain gainful 
employment to a degree not contemplated by the Rating 
Schedule.  For the reasons noted above, the Board concludes 
that the impairment resulting from this disability is 
adequately compensated by the rating now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) is not warranted in this case.

Entitlement to TDIU

The veteran contends that his residuals of a left knee 
meniscectomy entitle him to a total evaluation based on 
individual unemployability.  The Board finds the veteran's 
claim well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is further satisfied that all 
facts relevant to this claim have been properly and 
sufficiently developed.

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by nonservice-connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Because the veteran's residuals of a left knee meniscectomy 
are currently evaluated at 20 percent, he does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  
Notwithstanding, a total rating based on individual 
unemployability may be granted on the basis of extraschedular 
considerations in a case in which a veteran is in fact 
unemployable by reason of his service-connected disabilities, 
but who fails to meet the percentage requirements.  Specific 
attention is afforded the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Determinations are made irrespective of the veteran's 
age, however.  For the reasons set forth below, the Board 
finds that the evidence does not reflect that the veteran's 
residuals of a left knee meniscectomy render him unable to 
secure or follow a substantially gainful occupation within 
the meaning of VA law.  As such, the criteria for assignment 
of a total rating on an extra-schedular basis, pursuant to 
38 C.F.R. § 4.16(b), are not met and the claim must be 
denied.

According to the veteran's December 1997 Application for 
Increased Compensation Based on Unemployability, he worked as 
a mason between March 1990 and January 1996, and as a 
warehouse laborer from May 1996 to December 1996.  He 
reported that had lost three weeks from illness at the 
warehouse job and one to two days per week at the masonry 
job, and that he had become too disabled to work entirely in 
1997.  He also indicated that the most he ever earned was 
about $40,000 in 1980 as a heavy equipment operator.  
According to a November 1997 vocational rehabilitation 
report, the veteran completed the eleventh grade and does not 
have a General Equivalency Diploma.  The veteran reported 
that he last worked as a concrete finisher for two years at 
Nobblitt Construction, and that he had also been a 
construction laborer, a heavy equipment operator, and a truck 
driver.

Initially, the Board notes that the record does not contain a 
medical opinion establishing unemployability.  However, in 
Beaty v. Brown, 6 Vet. App. 532 (1994), the United States 
Court of Appeals for Veterans Claims (Court) indicated that 
the absence of an unequivocal professional opinion of record 
that the veteran was unemployable was not determinative.  In 
the veteran's case, in addition to the absence of a 
definitive medical opinion that he is unemployable, there is 
an absence of other evidence that would support that 
conclusion.  The Board notes that the veteran has made an 
allegation to the effect that his left knee disorder 
precludes him from substantially gainful employment.  This 
contention has not been supported by objective clinical data.  
The Board finds no medical or other objective evidence that 
the veteran currently is unemployable due to his residuals of 
a left knee meniscectomy.  The Board acknowledges the 
veteran's contentions that he has lost work in the past due 
to his left knee, and that a VA examiner told him to find a 
new line of work or face further injury to his knee.  
However, the regulations regarding TDIU require that the 
veteran must be unable to maintain gainful employment in 
every reasonable field when considering his education, 
experience, and background.  There is no circumstance of 
education or employment that would place this veteran, rated 
at 20 percent disabled, in a different category or position 
than any other veteran so rated.  The veteran has stated that 
his left knee makes it difficult to work as a mason and 
concrete layer and that he is only able to work in this 
profession one to two days per week.  However, for the 
veteran to prevail, it is necessary that the record reflect 
some factor that takes his case outside the realm of the 
usual.  The sole fact that he is unemployed, minimally 
employed or has difficulty obtaining work is not enough.  A 
rating of 20 percent in itself is a recognition that the 
service-connected disability is productive of some impairment 
of his vocational activities.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The Board finds no competent medical 
evidence of record to indicate that the veteran cannot obtain 
alternative employment in a field other than construction, or 
that he is unable to maintain substantial employment in a 
less strenuous occupation within the construction field.  In 
short, the preponderance of the evidence is against a finding 
that the veteran is unemployable due to his residuals of a 
left knee meniscectomy.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 
38 U.S.C.A. § 5107(b) in connection with the veteran's claim 
for a total rating; however, the doctrine is inapplicable 
because the preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to an increased rating for residuals of a left 
knee meniscectomy, currently evaluated at 20 percent, is 
denied.

Entitlement to a total disability rating based upon 
individual unemployability and due to a service-connected 
disability is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

